Case 1:19-cv-04676-PAE Document 241 Filed 10/21/19 Page 1 of1

 

M USDC SDNY |

| DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

|| DATE re FILE Ds 40 [ELI A |
STATE OF NEW YORK, et al.,

Plaintiffs, 19 Civ. 4676 (PAE)
-y- 19 Civ. 5433 (PAE)
19 Civ. 5435 (PAE)
UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al., ORDER

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has noted that only portions of the administrative record have been filed on the
docket. To assure completeness, defendants are to file a copy of the full administrative record on
the docket by Friday, October 25, 2019.

SO ORDERED.

Paul Engehmaye/

PAUL A. ENGELMAYER
United States District Judge

 

Dated: October 21, 2019
New York, New York
